Citation Nr: 1227124	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-36 780A\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with depression and alcohol abuse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This matter initially comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Historically, a December 2002 rating decision granted service connection for diabetes mellitus, type II, and assigned an initial 10 percent disability rating but the Veteran perfected an appeal from the assignment of that rating.  However, after a September 2003 rating decision granted an increase to 20 percent, later that month the Veteran withdrew his appeal.  

A June 2007 rating decision granted service connection for diabetic peripheral neuropathy of each lower extremity, and each was assigned an initial 10 percent rating.  Service connection was granted for bilateral hearing loss which was assigned an initial noncompensable rating.  A 20 percent rating for diabetes was confirmed and continued.  The Veteran filed a Notice of Disagreement (NOD) as to those ratings.

The Veteran's claim for service connection for PTSD was received on August 16, 2007.  He appealed a January 2008 rating decision assignment of an initial 30 percent upon granting service connection for PTSD as of the date of receipt of the claim.  Subsequently, a November 2008 rating decision granted a 70 percent rating for PTSD, effective August 16, 2007.  

A November 2008 Statement of the Case (SOC) addressed the disability ratings adjudicated in the June 2007 and January 2008 rating decisions.  Thereafter, correspondence was received from the Veteran which was accepted in lieu of VA Form 9, Substantive Appeal.  However, the Veteran limited that correspondence to only the matter of the rating assigned for PTSD.  Thus, the Veteran did not perfect an appeal as to the claims for increased ratings for diabetes mellitus with erectile dysfunction and hypergonadism, diabetic peripheral neuropathy of each lower extremity and bilateral hearing loss.  See 38 C.F.R. § 20.200 (2011). 

A February 2009 rating decision determined that depression and alcohol abuse were included in the 70 percent rating for PTSD, and that service connection was granted for diabetic peripheral neuropathy of each upper extremity, with each upper extremity assigned an initial 10 percent rating.  That decision also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and basic eligibility to Dependents' Educational Assistance.  Also, a finding of incompetency was proposed.  

An April 2009 rating decision found that the Veteran was incompetent to handle disbursement of his funds but, after an October 2009 NOD was filed, an April 2010 rating decision found that he was competent.  


FINDINGS OF FACT

The Veteran's PTSD has been manifested by impaired memory and only recently has he reported sometimes forgetting the names of family members, anxiety and depression, episodic suicidal ideation but no plans or intent and no homicidal ideation, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD with depression and alcohol abuse are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), 4.130, and Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial rating assigned upon granting service connection for the disability at issue.  The Veteran was provided appropriate VCAA notice as to his claim for service connection by RO letter in October 2007.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran declined the opportunity to testify in support of his claim.  The RO has obtained the Veteran's service treatment records (STRs) as well as VA and private treatment records.  Also, report of the Veteran's award of disability benefits by the Social Security Administration (SSA) is on file.  

The Veteran was afforded VA examinations in this appeal which are adequate for rating purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

Clinical records of September and October 2007 from the Alabama Psychiatric Services show that in September 2007 the Veteran had become more depressed with the death of his brother two years earlier.  He had been sober for the last 10 years.  He currently endorsed a moderately depressed mood.  He was significantly depressed as to pleasure, had poor sleep, felt guilty and worthless, and also had fatigue and poor concentration.  At times he heard his name called by both his deceased brother and by a woman's voice that he could not make out.  On mental status examination he appeared anxious.  His speech was of normal rate.  His motor behavior was notable for some tremor.  His affect was anxious and his mood was depressed.  His thoughts were well ordered and without delusions.  However, his history was compatible with "hallucinosis."  His insight was fair and he was not currently suicidal or homicidal, although he had a history of significant suicidal thoughts.  His Global Assessment of Functioning (GAF) score was 50.  His past alcoholism was in remission, but he had recurrent major depression which was moderate to severe, with "hallucinosis."  His medications were adjusted.  

On VA psychiatric examination in November 2007 the Veteran's claim file and medical records were reviewed.  He was taking medications for depression and anxiety.  He was receiving individual psychotherapy which had been helpful.  He was not employed but had no problems with alcohol use.  He was married and had a good relationship with his spouse.  He denied having current social relationships, activities, and leisure pursuits.  He had no history of suicide attempts or assaults.  

On mental status examination the Veteran's general appearance was clean and his psychomotor activity was unremarkable.  His speech was clear.  He was cooperative and friendly.  His affect was normal but his mood was depressed.  He was attentive and was able to perform serial 7s, and could spell a word forward and backwards.  He was alert and oriented to time, place, and person.  His speech was clear.  His thought process and thought content were unremarkable.  He did not have any delusions or experience any hallucinations.  He did not have any inappropriate behavior or any obsessive or ritualistic behavior.  He did not experience any panic attacks, and there were no homicidal or suicidal thoughts.  He had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene and the examiner said that he was capable of managing his own benefit payments in his own best interest.  His remote and immediate memory were normal but his recent memory was mildly impaired.  He reported that his sleep was impaired because he got only four hours of sleep which causes exhaustion and interferes with daytime activities.  He had insight and, as to judgment, he understood the outcome of behavior.  The diagnosis was moderate PTSD.  The GAF score was 60, indicating moderate difficulty in social, occupational, or school functioning.  The examiner said that the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His past occupation had been as a vinyl siding installer but he had retired in 2006 due to bilateral foot pain and fatigue.  The examiner stated that there was no total occupational and social impairment due to PTSD.  The symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The symptoms also did not cause reduced reliability and productivity.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  

A January 2008 award of SSA benefits reflects that the Veteran had not worked since February 2006 and he had severe impairment from diabetes, diabetic neuropathy, hypertension, peripheral vascular disease, and a hearing loss.  

VA Form 21-4192, Request for Employment Information, dated in July 2008 shows that the Veteran had worked from March 1989 to February 2006 with Southern Energy Homes and had quit without notice in February 2006.  However, VA Form 21-4192, Request for Employment Information, dated in September 2008 shows that the Veteran had worked from March 1989 to February 2006 with Southern Energy Homes and had retired on disability in February 2006.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he his disability had affected his full-time employment, he had last worked full-time, and had become too disabled to work in February 2006.  He had left his last job due to his disability but had not attempted to obtain employment since then.  

VAOPT records show that in January 2008 the Veteran's GAF score was 60.  In February 2008 he met the criteria for diagnoses of a panic disorder and agoraphobia.  In April 2008 his GAF score was 45.  

On VA psychiatric examination in November 2008 the Veteran's claim files and medical records were reviewed.  It was noted that the Veteran was receiving ongoing psychiatric outpatient treatment and medication for PTSD and cognitive disorders, not otherwise specified.  He had not been hospitalized for psychiatric treatment.  He lived with his wife of 45 years.  He had a good relationship with family members.  He went to church weekly but otherwise did not see other church members.  He avoided being around others because it made him nervous.  He no longer fished, hunted or played golf because he no longer desired to do so.  Occasionally, he and his wife would go out to eat.  He had attempted suicide once in the past, about 6 months ago, but his wife had stopped him.  He had a history of aggressive behavior but had not harmed anyone.  In summary, he had moderate to severe impairment in his psychosocial functioning.  He had no problems with alcohol or substance abuse.  

On mental status examination the Veteran was neatly groomed and casually dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, and attentive.  His affect was constricted and his mood was depressed and sad.  He was able to perform serial 7s and to spell a word forwards and backwards.  He was oriented to person, time and place.  Thought process was unremarkable.  Thought content was positive for paranoid and depressive content.  As to judgment, he understood the outcome of behavior and he had insight.  He reported having initial insomnia followed by frequent interruptions due to nightmares.  He had no hallucinations or inappropriate behavior.  He did not interpret proverbs appropriately.  He had obsessive or ritualistic behavior in that he reported that he counted all the time, such as counting his steps or utility poles by the road.  He reported having panic attacks about twice a month which were of moderate intensity and last about 3 to 4 minutes.  He avoided crowded areas.  He had suicidal thoughts, but no homicidal thoughts.  His impulse control was good.  He was able to maintain minimal hygiene.  He had some problems with activities of daily living such as sports and exercising, traveling, driving, and shopping.  He reported that flashbacks prevent him from driving.  

The examiner stated at several points in the interview the Veteran had flashbacks and simply "went away" for a few minutes.  The examiner called out to him and he was able to refocus.  Remote memory is mildly impaired, recent memory is severely impaired, and immediate memory is normal.  He reported that he would forget the names of his sisters.  He was able to remember 1 out of 3 words after an interval.  The examiner stated the symptoms of PTSD were frequent to pervasive and severe.  The diagnoses were PTSD, depression, cognitive disorder, and alcohol abuse in full sustained remission.  The examiner stated the Veteran's memory impairment was associated with his cognitive disorder, and that the depression was secondary to PTSD.  His past history of ethanol abuse had been an attempt to manage PTSD symptoms and was not associated with any current symptoms.  The GAF score was 45.  

As to mental competency it was reported that the Veteran did not know the amount of monthly benefit payments or monthly bills, and he could not prudently handle his payments or handle his financial affairs.  His wife took care of finances.  There was no total occupational and social impairment but there were deficiencies in judgment, thinking, family relations, work, and mood.  Specifically, he had impaired judgment due to paranoid thinking and flashbacks.  Also, his attention, concentration, and thought processes were impaired by intrusive thoughts, impaired memory, and flashbacks.  He had a history of marital tension and impaired ability to work due to avoidant behavior and hyperarousal symptoms.  Re-experiencing his symptoms led to depression which impaired his mood.  It was noted that the PTSD symptoms could place significant limitations on the Veteran's ability to obtain and maintain gainful employment.  The dissociation during flashbacks would disrupt his work process and flow.  His intolerance of the presence of others would make solitary work necessary which would exacerbate the incidence and length of periods of flashbacks.  His severely impaired memory would prevent new learning and new skill acquisitions.  He was unlikely to be able to find and maintain gainful employment.  

A VA field examination was conducted in July 2009.  A review of his treatment was recorded.  The Veteran was dressed in casual clothing and his appearance was good.  He was polite and friendly.  He was able to answer some of the questions posed to him with correct responses.  He stated that his wife always handled household finances.  He stated that his memory had started to deteriorate and he was no longer able to prioritize his affairs.  He felt that medication to help his memory was not working.  He reported that he had had several mini-strokes which had affected his memory loss.  He could count and make correct change.  He did not handle more than $10.00 at a time because he would forget where he placed the money.  He denied any visual or auditory hallucinations or thoughts of suicide.  He denied any use of alcohol or drugs.  He was fully oriented.  He was able to answer all of the questions asked of him with correct responses.  He spoke coherently.  The field examiner was of the opinion that the Veteran was not competent for VA purposes.  The Veteran stated that he enjoyed going fishing and especially enjoyed going to church.  He was able to drive.  

A September 2009 statement from the pastor of the Veteran's church reflects that the Veteran did a "wonderful" job of taking care of church business.  He was reliable and trustworthy.  

The Veteran's treating VA psychiatrist reported in September 2009 that the Veteran related having had significant improvement in his cognitive impairment since being started on "galantamine."  The Veteran had not tended to his family finances because he was acting as the book keeper for his church and did not want to be bothered with family finances.  His wife had always done a good job handling the family finances.  A September 2009 mental status examination revealed much improvement.  Currently, he was fully aware of the joint income of he and his wife, overall expenses, and the money which was usually saved.  His wife felt very comfortable with his taking over the managing of the family finances when she was away.  Due to his excellent response to "galantamine" he was now fully competent to administer his affairs.  He and his wife were advised concerning the future use of a Power of Attorney should there be deterioration in the condition of either of them.  

On VA psychiatric examination in February 2010 the Veteran's claim files and medical records were reviewed.  The Veteran received group psychotherapy and medication but had not been hospitalized for psychiatric treatment.  He had a supportive spouse but denied having other current social relationships.  He had no history of suicide attempts or of violence or assaultiveness.  It was reported that his current psychosocial functional status was impaired.  He had no issues related to alcohol or substance use.  

On mental status examination the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable.  His speech was clear.  He was cooperative, friendly, and relaxed.  His affect was normal and his mood was good.  He was able to perform serial 7s and to spell a word forwards and backwards.  He was fully oriented.  His thought processes and content were unremarkable.  He had no delusions or hallucinations.  As to judgment, he understood the outcome of behavior.  He had insight.  He reported that he got 4 or 5 hours of sleep per night and this limitation caused exhaustion which interfered with day time activities.  There was no inappropriate behavior, panic attacks, suicidal or homicidal thoughts or obsessive or ritualistic behaviors.  He interpreted proverbs appropriately.  He had good impulse control and had not had episodes of violence.  He was able to maintain minimal personal hygiene and he had no problem with the activities of daily living.  His remote memory was normal but his recent memory was mildly impaired.  He complained of problems with his memory.  

It was reported that the Veteran had numerous symptoms of PTSD, including recurrent and intrusive distressing recollections and dreams, and feelings of detachment or estrangement from others.  The frequency and severity of these symptoms were frequent or chronic and occurred daily, and were of moderate severity.  He had not had any periods of remission of the symptoms.  He knew the amount of his monthly benefits and monthly bills.  He could prudently handle payments and was capable of managing his financial affairs.  He was felt to be competent.  Occupationally, there was no report that the Veteran's PTSD caused or contributed to his retirement, and he was not currently employed.  He had retired due to physical problems.  The diagnosis was chronic moderate PTSD.  His GAF score was 51.  Overall, it was felt that the Veteran had moderate impairment in functioning status and quality of life due to PTSD.  He did not have total occupational and social impairment due to PTSD and did not have deficiencies in judgment, thinking, family relations, work or mood.  He did have reduced reliability and productivity due to PTSD symptoms.  Specifically, his avoidance behaviors, hypervigilance, and sleep disturbance reduced his reliability and productivity.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Analysis

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  Fifty-one (51) to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

At times the Veteran has had some suicidal thoughts and reportedly once attempted suicide.  However, the evidence does not show that he persisted in having suicidal thoughts, and it is not clear that his reported suicide attempt was genuine inasmuch as he did not consistently report having made an actual suicide attempt.  While he once reported hearing voices, and a diagnosis of "hallucinosis" was made, there is no evidence that his behavior or actions were ever influenced by the reported voices and no auditory hallucinations have been reported since September 2007.  In addition to not being in persistent danger of hurting himself or others, the evidence does not show that the service-connected psychiatric disability warrants a 100 percent schedular rating because there is no evidence that the Veteran has gross impairment in thought processes or communication, that he has persistent delusions or hallucinations, he has grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), any disorientation to time or place, or memory loss for names of close relatives other than one report, recently, of forgetting his sisters names.  

While one psychiatric examination indicated that the Veteran had total occupational impairment, the record is most consistent with the observation made at the time of the recent psychiatric examination that the Veteran's retirement was unrelated to the severity of his PTSD and, rather, he retired due to physical ailments.  Nevertheless, it is unquestioned that his service-connected psychiatric disability impairs his reliability and productively due to cognitive dysfunction from memory impairment and to flashbacks.  However, he is not a persistent danger of hurting himself or others.  While there is one opinion that he has an inability to perform activities of daily living, such as not being able to drive, at the time of the recent examination he reported that he was able to drive.  Moreover, the evidence shows that he has never been unable to maintenance even minimal personal hygiene.  

Furthermore, the Veteran had remained married for many years and the evidence does not show that he left his last employment due solely to his service-connected psychiatric disability.  Rather, this was due to a combination of service-connected disabilities and, based on the SSA award, possibly due to other nonservice-connected disabilities as well.  Similarly, he has never had psychiatric symptomatology of such severity as to have ever required in-hospital treatment.  Also, he has remained free of alcohol abuse for many years.  

Consistent with the Veteran's overall psychiatric disability picture are the multiple GAF scores which ranged from 45 to 60 showing that while her symptomatology has fluctuated, it has ranged only from mild to serious impairment.  These scores are not indicative of impairment which warrants a 100 percent disability rating. 

The Board finds that since the claim for service connection was filed on August 16, 2007, the Veteran's service-connected psychiatric disorder has not been more than 70 percent disabling.  So, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996) and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's PTSD, including depression.  There is no evidence of frequent periods of hospitalization for PTSD and there is also no evidence of marked interference with employment.  The Veteran's symptoms shown are not exceptional or unusual for a psychiatric disability.  In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as many other symptoms.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Moreover, the Board finds that an extraschedular rating of 100 percent would be inappropriate in this case because the Veteran is already in receipt of a TDIU rating, which encompasses being unable to obtain and retain substantially gainful employment due to the combined effect of all of the Veteran's service-connected disabilities.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture.  Rather, the medical, and the lay, evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 








ORDER

An initial rating in excess of 70 percent for PTSD with depression and alcohol abuse is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


